DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 6/8/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wung (US 20170157797).
	Regarding these claims Wung teaches:
1. A tile saw comprising:
(a) a saw (40) having a cutting blade (42); 
(b) a frame (43) supporting the saw; 
(c) a table (30) having a planar surface configured to support a workpiece (is capable of), the table being slidable relative to the frame (clearly seen in Figs the table has wheels which ride on rails); and 
(d) a rear fence (rightmost portion of 30; Fig 2) secured to the table, the rear fence having an engagement surface that is adjustable between an operating position (as seen in Fig 4) and a bypassed position (as seen in Fig 2), wherein: 
(i) when in the operating position, the engagement surface of the fence fixed projects upwardly from the planar surface of the table to support the workpiece during a cutting operation (is capable of; Fig 4); and 
(ii) when in the bypassed position, the engagement surface of the fence is no higher than even with the planar surface of the table to allow the workpiece to extend beyond a rear edge of the table (is capable of; Fig 2).  
2. The tile saw of claim 1 wherein the engagement surface, when in the operating position, is disposed along a plane that is perpendicular to a plane containing the cutting plane (clearly seen in Fig 2).  
3. The tile saw of claim 1 wherein the rear fence is pivotable between the operating position and bypassed position (clearly seen in Figs 2&4 the fence pivots).  
5. The tile saw of claim 3 wherein the engagement surface of the rear fence, when in the bypassed position, is in a plane parallel to the planar surface of the table (clearly seen in Fig 2).  
7. The tile saw of claim 1 wherein the rear fence is slidable between the operating position and the bypassed position (it slides about a rotational pivot; Figs 2&4).  
14. The tile saw of claim I further comprising a rip guide secured to the table having a rip guide engagement surface in a plane parallel to a plane containing the cutting blade (clearly seen in Fig 3). 
 
17. A method of adjusting a tile saw to accommodate a length of tile, the method comprising: 
(a) providing a saw (40) comprising: 
a cutting blade (42); 
a frame (43) supporting the saw; 
a table (30) having a planar surface (top; Fig 2) configured to support the tile, the table being slidable relative to the frame (via disclosed wheels on rails); 
a rear fence secured to the table (clearly seen in Figs); and 
(b) adjusting the rear fence from an operating position (Fig 4) to a bypassed position (Fig 2) by moving an engagement surface of the fence to a position substantially even with the planar surface of the table (Fig 2) to allow the tile to extend beyond a rear edge of the table.  
18. The method of claim 17 wherein the step of adjusting includes pivoting the rear fence between the operating position and bypassed position (clearly seen in Figs 2&4).  
19. The method of claim 17 wherein the step of adjusting includes sliding the rear fence between the operating position and bypassed position (slides about a rotational pivot; Figs 2&4) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wung in view of Chen (US 20170057112).
	Regarding these claims Wung teaches each and every limitation of claims 1, 2, 3, 7, but does not explicitly teach:
4. The tile saw of claim 3 wherein the engagement surface of the rear fence, when in the bypassed position, is in a same plane as the planar surface of the table.  
6. The tile saw of claim 2 wherein a latch arrangement selectively holds the rear fence in the operating position and releases the rear fence to the bypassed position.  
9. The tile saw of claim 7 wherein a pin and guideway arrangement selectively holds the rear fence in the operating position and releases the rear fence to the bypassed position.  
10. The tile saw of claim 9 wherein the pin and guideway arrangement includes a guideway defined within the fence and a knobbed pin adjustable within the guideway to selectively fix the rear fence in one of the operating position and bypassed position.  
11. The tile saw of claim 1 further comprising a spring and detent arrangement for holding the fence in the selected operating position or the bypassed position, the spring and detent arrangement including: 
at least one spring secured to one of the fence and a rear face of the table; and at least one detent arrangement positioned to engage the spring defined by the other of the fence and rear face of the table.  
12. The tile saw of claim 1 wherein a clamp arrangement selectively holds the rear fence in one of the operating position and the bypassed position.  


	Chen teaches that it is well known to provide saw machines which have a table (2) with an adjustable fence (3), wherein the engagement surface of the fence, when in a bypassed position (Fig 4), is in a same plane as the planar surface of the table, and wherein a clamp/latch arrangement selectively holds the fence in each position, the arrangement comprising a pin (351) with a knob (352) and a guideway (331) which may move within the guideway in order to fix the fence (¶¶ [0032-34]), and providing a spring and detent arrangement including a spring defined in the table and detent (371) defined in the fence (¶ [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Wung to incorporate the teachings of Chen and provide for the engagement surface to be in a same plane as the work table, and to provide for the locking structure recited above.  Doing so would effectively extend the work surface of the work table, thereby allowing for larger workpieces to be supported, and provide a known locking structure which would yield predictable results of securing the fence in the operating and bypassed positions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wung in view of Hulett (US 6439218).
Regarding this claim Wung teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
15. The tile saw of claim 1 further comprising a water tray on a side of the saw opposite of the table.  
	
	Hulett teaches that it is well known to provide saws which have a work table (12) and a water tray (11) on a side of the saw opposite of the table (underneath the table).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Wung to incorporate the teachings of Hulett and provide for a water tray underneath the table.  Doing so would allow the operator to catch any liquid which may be used to cool the saw blade when cutting a workpiece, thereby creating a cleaner work area.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wung.
	Regarding this claim Wung teaches each and every limitation of claim 19 as noted above, but does not explicitly teach:
20. The method of claim 19 wherein the step of adjusting includes one of: 
(i) loosening a knob to release the rear fence from the operating position and then sliding the rear fence to the bypassed position; or 
(ii) pivoting a cam lever to loosen a clamping force between the rear fence and the

Wung does teach, however, rotation between the saw frame (43) and the table, wherein in order to rotate the saw frame a knob (44) may be loosened before slidingly rotating the saw frame into a second position (such as Fig 2 to Fig 4) (¶ [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Wung to incorporate the function of another part of the apparatus and allow for the locking/unlocking of the position of the rear fence be accomplished by loosening a knob (seen in Figs of Wung) of the rear fence before sliding the fence between positions, as doing so is considered a known alternative that would yield expected results.

Allowable Subject Matter
Claims 8, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.  Sigitich and Liu are cited as teaching similar structure to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723